 


109 HR 4984 IH: National Heroes Credit Protection Act
U.S. House of Representatives
2006-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 4984 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2006 
Mr. Brady of Pennsylvania introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend the Servicemembers Civil Relief Act to enhance the protection of credit ratings of active duty military personnel who are activated for military service. 
 
 
1.Short titleThis Act may be cited as the National Heroes Credit Protection Act. 
2.Protection of credit ratings of persons activated for military service 
(a)Credit rating protection 
(1)In generalThe Servicemembers Civil Relief Act (50 U.S.C. App. 501 et seq.) is amended by inserting at the end of title I the following new section: 
 
110.Protection of credit ratings of persons activated for military service 
(a)Requirements of Notation of Delinquent or Slow Payment due to Military ServiceAny person or entity engaged in the practice of assembling or evaluating consumer credit information that receives from a creditor a negative report of nonpayment or late payment with respect to a qualifying account of a person in military service shall enter with that negative report a notation that the account is delinquent or paid slowly due to military service. 
(b)Negative Information to be DisregardedAny future potential creditor of such person who receives a credit report that includes a notation required by subsection (a) shall disregard any negative information so noted in the credit report. 
(c)Qualifying AccountsFor purposes of this section, a qualifying account is an account that was opened by a person in military service before the date on which that person entered that period of military service, but only with respect to obligations incurred before such date.. 
(2)Clerical amendmentThe table of contents in section 1(b) of such Act is amended by inserting after the item relating to section 109 the following new item: 
 
 
Sec. 110. Protection of credit ratings of persons activated for military service. 
(b)Effective dateSection 110 of the Servicemembers Civil Relief Act, as added by subsection (a), shall apply with respect to a period of military service (as defined in such Act) that is being performed by a person on the date of the enactment of this Act or to which a person is ordered on or after such date. 
 
